Citation Nr: 0110180	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  99-17 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to service-connected post-traumatic stress 
disorder.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an increased rating for post traumatic 
stress disorder, currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from March 1969 to September 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the San Juan, Puerto Rico 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In a May 1998 rating action the RO granted a total rating for 
compensation purposes based on individual unemployability.  
The representative has requested a 1000 schedular rating for 
the PTSD.  Thus the issue of entitlement to an increased 
rating for post traumatic stress disorder, currently rated as 
70 percent disabling remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

A rating decision by the RO in September 1994 increased the 
rating for post traumatic stress disorder (PTSD) from 30 
percent to 50 percent, effective January 20, 1994.  The RO 
has in essence determined that this rating action was not 
timely appealed.  The representative in a May 2000 statement 
raised the issue of entitlement to an effective date of 
January 24, 1994 for the assignment of a rating in excess of 
percent for PTSD.  This issue is referred to the RO for 
appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In this regard a July 1998 statement from a VA staff 
physician indicates that the hypertension is secondary to the 
PTSD.  The veteran has indicated that he was exposed to blood 
from fellow servicemen which caused his hepatitis.  This 
history is consistent with his award of the Combat Action 
Ribbon.  The RO in the rating decision referred to an 
Advisory Opinion from the Under Secretary for Health dated in 
August 1995.  The veteran requested a copy of this decision 
and there is no indication in the claims folder that it was 
furnished to the veteran.  In addition, the veteran indicated 
that he could provide a copy of a medical opinion by Dr. L. 
R. M., an assistant Professor of Psychiatry at UCLA School of 
Medicine which would support his opinion.

The veteran's PTSD is evaluated under Diagnostic code 9411.  
Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities. 

A rating action in June 1996 granted the veteran a 70 percent 
evaluation for PTSD effective May 25, 1996.  In the statement 
of the case in June 1996, the veteran was furnished the 
criteria for an increased rating in effect prior to November 
7, 1996.  The statement of the case did not include 38 C.F.R. 
§ 4.16(c).  A subsequent rating action in May 1998 denied an 
increased rating but granted the veteran entitlement to a 
total rating be reason of individual unemployability as of 
August 2, 1996.  The revised rating criteria were included in 
the rating decision.  The veteran was never furnished a 
subsequent supplemental statement of the case regarding this 
issue.  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the disabilities in issue 
since service which that are not already 
on file.  The veteran should be provided a 
copy of the Advisory Opinion from the 
Undersecretary for Health dated in August 
1995 and he should be advised he has the 
opportunity to submit the medical opinion 
from Dr. L.R.M. in support of his claim 
for service connection for hypertension 
(see notice of disagreement dated in 
December 1998).

3.  The RO should arrange for a special 
examination to determine the presence and 
etiology of the reported hepatitis C.  
The claims folder must be made available 
to the examiner to review in conjunction 
with the examination.  The examiner is 
asked to indicate in the examination 
report that he or she has examined the 
claims folder.  It is requested that the 
examiner obtain a complete history of 
inservice and postservice exposure to 
elements that potentially can cause the 
hepatitis C, including blood from wounded 
comrades.  If the hepatitis is diagnosed 
it is requested that the examiner render 
an opinion as to whether it is as likely 
as not that the hepatitis is related to 
service.  A complete rational for any 
opinion expressed should be include in 
the report.

4.  The RO should arrange for a special 
examination to determine if the veteran's 
current hypertension was caused or is 
aggravated by the service-connected PTSD. 
See Allen V Brown, 7 Vet. App. 430 
(1995).  The claims folder must be made 
available to the examiner to review in 
conjunction with the examination.  The 
examiner is asked to indicate in the 
examination report that he or she has 
examined the claims folder.  

If aggravated, it is requested that the 
examiner to the extent possible provide 
an opinion as to the degree of 
aggravation.  A complete rationale for 
any opinion expressed should be included 
in the examination report and the 
examiner should comment on the July 1998 
statement from the VA staff physician.  

5.  The RO should arrange for a VA 
examination by a psychiatrist to determine 
the nature and severity of the veteran's 
psychiatric disorder.  The claims folder 
must be made available to the examiner to 
review in conjunction with the 
examination.  The examiner is asked to 
indicate in the examination report that he 
or she has examined the claims folder.  It 
is requested that the examiner assign a 
Global Assessment of Functioning (GAF) 
score.  

6.  Thereafter, the RO should 
readjudicate these claims, to include 
consideration of 38 C.F.R. § 4.16(c).  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, to include the 
revised rating criteria for PTSD.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 




